Order entered January 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00004-CV

            INFORMATION SERVICES GROUP, INC., Appellant

                                         V.

                       MARIO VOLLBRACHT, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-13872

                                      ORDER

      Before the Court is appellant’s January 20, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to February 25, 2021. We caution appellant that further extension

requests in this accelerated appeal will be disfavored.


                                              /s/    CRAIG SMITH
                                                     JUSTICE